Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Note: The amendment of March 25th 2020 has been considered.
Claims 2, 3, 6, 8-10 and 12 are cancelled.
Claims 1, 4, 5, 7, 11 and 13-21 are pending and examined in the current application.
Any rejections not recited below have been withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 5, 7, 11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al (US 2010/0130610 A1) in view of NPL Tsimidou et al., “Evaluation of oregano antioxidant activity in mackerel oil” (from Food Research International, Vol. 28, No. 4, pp. 431-433) and Arhancet et al (US 2006/0111578 A1). Evidenced by NPL “Rosemary Production” (from https://www.nda.agric.za/docs/Brochures/ProGuiRosemary.pdf).

Regarding claims 1, 4, 5, 7, 11 and 13-20: Keller discloses of a process of a deodorization (i.e., steam distillation under a vacuum at high temperature) and stabilization of marine oils comprising at least 20% LC-PUFAs by steam deodorization in the presence of an herbal antioxidant composition comprising rosemary (i.e., Rosmarinus) extract (e.g., powdered rosemary) (see Keller abstract; paragraphs [0024]-[0027] and [0045]-[0056]; Examples; Table 3) and of the water content of the fat is maintained at below 50ppm prior to steam treatment (see Keller paragraph [0054]). Since powdered rosemary is known to comprise ground dried rosemary leaves (see Rosemary Production pages 13 and 18), Keller reads on “the rosemary is a rosemary powder obtained by drying a leaf of Lamiaceae, genus Rosmarinus and pulverizing the dried leaf”.
As to the deodorization temperature and the formula the deodorization temperature meets, recited in claim 1: Keller discloses of a process of a deodorization and stabilization of marine oils comprising at least 20% LC-PUFAs by steam deodorization in the presence of an herbal antioxidant composition comprising rosemary prima facie obviousness exists (see MPEP §2144.05).
As to the bleaching step and the activated earth or activated coal and the removal of the rosemary extract via filtration recited in the claims: Keller discloses of using bleached oil (see Keller paragraphs [0028] and [0048]), but fails to disclose adding the antioxidant (i.e., stabilizer) during the bleaching step; However, Arhancet discloses stabilizing oils high in polyunsaturated fatty acids where the oils are subjected to bleaching (i.e., an absorption process) using 0.1% to 2.0% chemically activated carbon and/or activated earth (e.g., fuller’s earth) followed by filtration, in order to remove of pigments/discoloration in the product following extraction (see Arhancet abstract; paragraphs [0052]-[0056]). Arhancet also discloses adding antioxidants, such as rosemary extract, at any step during the oil processing, (e.g., during or prior to bleaching) in order to stabilize the oil during the processing step (see Arhancet abstract; paragraphs [0098]-[0104]). Therefore, it would have been obvious to a skilled artisan to have modified Keller and to have bleached the oil with added antioxidant (i.e., rosemary extract), in order to stabilize the product while removing pigments/discoloration, and thus arrive at the claimed limitations.
Moreover regarding the removal of the rosemary extract via filtration: Given the fact Arhancet discloses adding antioxidants, such as rosemary extract, at any step during the oil processing, (e.g., during or prior to bleaching) in order to stabilize the oil during the processing step (see Arhancet abstract; paragraphs [0098]-[0104]), and removing the carbon and/or the activated earth (i.e., fuller’s earth) by filtration in order to remove of pigments/discoloration in the product following extraction (see Arhancet abstract; paragraphs [0052]-[0056]), filtering out the carbon and/or the activated earth will clearly remove the rosemary extract prior to deodorization, which meets the claimed limitations. 
As to the relative amounts of rosemary extract recited in the claims: Keller discloses the content of the antioxidant herbs can be adjusted in order to attain desired oxidative stability (see Keller paragraphs [0024]-[0028]). Accordingly, it would have been obvious to a skilled artisan to have modified the relative amounts of ground rosemary (i.e., the antioxidant herb) in order to attain desired oxidative stability, and thus arrive at the claimed limitations. As set forth in MPEP §2144.05 discovering an optimum value of a result effective variable, involves only routine skill in the art.
As to the method of attaining the peroxide value recited in the claims: Keller discloses of attaining the peroxide value of the deodorized oil (see Keller examples), but fails to disclose the peroxide value testing method recited in the claims. While the method of testing the peroxide value of the steam deodorized oil does not render the claimed method of making the steam deodorized oil patently distinguished over the method of making the steam deodorized oil in Keller, it is noted that testing the peroxide 

Claim 21 is rejected under 35 U.S.C. 103 as being obvious over Keller, Tsimidou and Arhancet as applied to claims 1, 4, 5, 7, 11 and 13-20 and further in view of Indrasena (WO 2014/022505 A1). 

Regarding claim 21: Keller discloses of a process of a deodorization (i.e., steam distillation under a vacuum at high temperature) and stabilization of marine oils comprising at least 20% LC-PUFAs by steam deodorization in the presence of an herbal antioxidant composition comprising rosemary (i.e., Rosmarinus) extract (e.g., powdered rosemary) (see Keller abstract; paragraphs [0024]-[0027] and [0045]-[0056]; Examples; Table 3). While Keller discloses the Rosemary extract maybe used with other antioxidants, Keller fails to disclose green tea extract; However, Indrasena discloses using rosemary extract and green tea extracts together to stabilize marine oil to provide higher stability than attained by each antioxidant alone (see Indrasena abstract; paragraphs [0010]-[0017]; figures 1-5). Therefore, it would have been obvious to a skilled artisan to have modified Keller and to have used green tea extract together with the rosemary extract to provide higher stability than attained by rosemary extract alone, and thus arrive at the claimed limitations.

Response to Arguments
Applicant's arguments filed on March 25th 2020 have been fully considered but they are not persuasive.

Applicant argues on page 8 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Keller teaches of a thin layer distillation process using silica as a carrier and not a deodorization process. Examiner respectfully disagrees.
Given the fact that deodorization is a steam distillation where steam is injected into the oil under reduced pressure and high temperature, the steam process under reduced pressure and high temperature in Keller meets the claimed limitations.

Applicant argues on page 8 of the “Remarks” that the prior art references fails to render the claimed invention obvious, because Keller fails to disclose powder rosemary. Examiner respectfully disagrees.
Keller discloses of using an herbal antioxidant composition comprising rosemary extract (e.g., powdered rosemary) (see Keller abstract; paragraphs [0024]-[0028] and [0045]-[0048]; Examples; Table 3).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/ASSAF ZILBERING/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792